Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:

Group I, claims 1-21, drawn to a phosphor-containing drug activator activatable from a Monte Carlo derived x-ray exposure for treatment of a diseased site, comprising, an admixture or suspension of one or more phosphors capable of emitting ultraviolet and visible light upon interaction with X-rays.
Group II, claims 22-41, drawn to a system for treating a disease in subject in need thereof, comprising: an activator; a photoactivatable drug; one or more devices; and an X-ray source.
Group III, claims 42-61, drawn to a method for treating a disease in a subject in need thereof using a system comprising: an activator; a photoactivatable drug; one or more devices; and an X-ray source.
Group IV, claims 62-70, drawn to a method for treating a disease in a subject in need thereof comprising prior to treating the disease, performing a Monte Carlo calculation to ascertain an X-ray energy distribution inside a target site of the disease; and delivering X-rays into the target site with an energy spectrum and direction determined by the Monte Carlo calculation.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  
The common technical feature of the above groups is a phosphor-containing drug activator activatable from a Monte Carlo derived X-ray exposure for treatment of a diseased site, comprising, an admixture or suspension of one or more phosphors capable of emitting ultraviolet and visible light upon interaction with X-rays, wherein a distribution of the phosphors in the diseased target site is based on a Monte Carlo derived X-ray dose distribution.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.  WO 2015164485A1 to Walder (IDS filed 1/31/2019) teaches a phosphor-containing drug activator activatable from an X-ray exposure for treatment of a diseased site (page 101, paragraph 2; page 4, paragraph 3) comprising: an admixture or suspension of one or more phosphors capable of emitting ultraviolet or visible light upon interaction with X-rays (page 101, paragraph 2; page 58, paragraph 7; page 59, paragraph 1), wherein a distribution of the phosphors in the diseased target site is based on an X-ray dose distribution (page 143, paragraph 3). Walder fails to teach wherein the distribution of the phosphors is based on a Monte Carlo derived X-ray dose distribution.  However, Mein (Medical Physics, 2016; IDS filed 1/31/2019) teaches Monte Carlo derived x-ray exposure, wherein a distribution of the phosphors in the diseased target site is based on a Monte Carlo derived x-ray dose distribution (page 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walder to include a Monte Carlo derived X-ray exposure, and wherein a distribution of the phosphors in the diseased target site is based on a Monte Carlo derived x-ray dose distribution as taught by Mein. The motivation would have been to provide an accurate X-ray dose for X-ray cancer therapy (Mein, page 2).
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 15, 2021